COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Superior Consulting Group v. Morgan Stanley Mortgage
                            Capital Holdings, Specialized Loan Servicing LLC, and
                            AMCAP Mortgage Ltd.
Appellate case number:      01-21-00704-CV
Trial court case number:    2021-62795
Trial court:                157th District Court of Harris County
        On November 9, 2021, the trial court signed an order awarding attorney’s fees
requested by appellees Morgan Stanley Mortgage Capital Holdings and Specialized Loan
Servicing LLC. In its order, the trial court further “ordered, adjudged and decreed that the
claims made by [p]laintiffs Superior Consulting Group and Deborah Nevarez are hereby
stricken and dismissed in their entirety.” On November 12, 2021, appellant, Superior
Consulting Group, along with co-plaintiff Deborah Nevarez, filed a motion for
reconsideration of the trial court’s November 9, 2021 order. On December 7, 2021, the
trial court signed an order denying the motion for reconsideration.
       On December 14, 2021, appellant filed a pro se notice of appeal in the trial court,
appealing from the December 7, 2021 order denying the motion for reconsideration. Later
that same day, appellant filed an “Amended Notice of Appeal,” appealing the trial court’s
November 9, 2021 order. See TEX. R. APP. P. 25.1(g) (allowing appellant to file amended
notice of appeal “at any time before appellant’s brief is filed”). On February 10, 2022,
appellees Morgan Stanley Capital Holdings and Specialized Loan Servicing LLC filed a
motion to dismiss, arguing that this Court lacks jurisdiction because appellant’s “notice of
appeal is untimely.”
        Generally, a notice of appeal of a final judgment must be filed within thirty days
after the entry of judgment. See TEX. R. APP. P. 26.1. However, where a party timely files
certain post-judgment motions, such as a motion for new trial or a motion to modify the
judgment, the deadline to file a notice of appeal is extended to ninety days after the entry
of judgment. See TEX. R. APP. P. 26.1(a)(1). In their motion to dismiss, appellees contend
that no post-judgment motion “allowing for an extended” deadline to file a notice of appeal
was filed. For this reason, appellees argue, appellant’s notice of appeal was due on or
before December 9, 2021, and its December 14, 2021 amended notice of appeal was
therefore untimely.
       As noted above however, on November 12, 2021, appellant filed a motion for
reconsideration of the November 9, 2021 order dismissing all claims. In the motion for
reconsideration, appellant requests that the trial court “reopen[] this case and set[] aside”
the November 9, 2021 order. Notably, a motion for reconsideration is not independently
appealable. See Digges v. Knowledge Alliance, Inc., 176 S.W.3d 463, 464 (Tex. App.—
Houston [1st Dist.] 2004, no pet.) (holding order denying motion to reconsider not
independently appealable). However, Texas courts have concluded that a motion for
reconsideration is equivalent to a motion to modify the judgment or motion for new trial,
thereby extending appellate deadlines. See Padilla v. LaFrance, 907 S.W.2d 454, 458–59
(Tex. 1995) (concluding that appellate deadlines were extended by appellant’s filing of a
“motion for rehearing” in trial court); Lushann Energy Int’l, Inc. v. Gen. Elec. Energy
Rentals, Inc., No. 14-04-00652-CV, 2004 WL 1899795, at *1 (Tex. App.—Houston [14th
Dist.] Aug. 26, 2004, pet. denied) (per curiam) (“A motion for reconsideration is the
equivalent of a motion for new trial.”).
       Here, appellant filed a motion for reconsideration of the trial court’s order
dismissing its’ claims, thereby extending appellate deadlines. See TEX. R. APP. P. 26.1(a).
Given this, appellant’s notice of appeal from the trial court’s November 9, 2021 order was
extended to ninety days from the date of the order, or February 7, 2022. Accordingly,
appellant’s December 14, 2021 amended notice of appeal was timely filed to invoke this
Court’s jurisdiction.
       On February 18, 2022, appellant filed a response in opposition to appellees’ motion
to dismiss. See TEX. R. APP. P. 10.3.
      Because appellant timely filed its notice of appeal, appellees’ motion to dismiss is
denied.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris_____
                    Acting individually  Acting for the Court


Date: ___February 24, 2022____